Citation Nr: 1317759	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with early neuropathy, cortical cataracts and nephropathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active duty service from October 1966 to September 1968.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which denied the issues listed on the title page, as well as denying reopening of a claim for service connection for arteriosclerotic vascular disease with coronary artery disease.  The Veteran timely appealed.  

An August 2011 rating decision granted service connection for coronary artery disease, status post myocardial infarctions, with coronary artery bypass grafting, effective July 26, 2001.  A March 2012 rating decision granted separate compensable evaluations for neuropathy of each lower extremity, effective February 7, 2012, and granted separate compensable ratings for neuropathy of each upper extremity, effective March 6, 2012.

Based on the Veteran's request, a videoconference hearing with a member of the Board was scheduled at the RO on January 11, 2013, and the Veteran was notified of the hearing by VA letter dated in November 2012.  However, the Veteran withdrew his request for a hearing in a letter dated December 19, 2012.  See 38 C.F.R. § 20.702(d) (2012).


FINDING OF FACT

Received by VA in December 2012, prior to the promulgation of a decision in this appeal, is a letter from the Veteran requesting withdrawal of his appeal.  





CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with early neuropathy, cortical cataracts and nephropathy and entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a letter from the Veteran, dated on December 19, 2012 and added to the claims file on December 27, 2012, he wished to withdraw his pending appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's December 2012 statement indicates that he no longer wishes to pursue the appeal on the issues of entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, with early neuropathy, cortical cataracts and nephropathy and entitlement to TDIU.  Rather, he stated that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues formerly on appeal.  




ORDER

The claims of entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II, with early neuropathy, cortical cataracts and nephropathy and entitlement to TDIU are dismissed.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


